DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 11, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2011/0051043 A1 herein after referred to as “Kim”) in view of Lee et al. (US 2018/0307084 A1 hereinafter referred to as “Lee”).
With respect to claim 1, Kim discloses, in Figs.1-18, a display panel comprising: a panel cover (245, 260) (see Par.[0060]-[0100] wherein upper diffusion covering plate 245 positioned on the transparent film 260 which are attachable to the second layer 230 are disclosed); an adhesive layer (239, 230) provided below the panel cover (245) (see Par.[0103]-[0107] wherein adhesives 239, 230 are disclosed); and a plurality of display modules (220) arranged in a matrix and detachably attached to the panel cover (245, 260) by the adhesive layer (239, 230) (see Par.[0046]-[0055] wherein plurality of LEDs 220 are mounted (i.e. mountable and demountable disposed) on PCB substrate 210; see Figs.15-18 and claim 9 wherein LEDs are to be arranged in matrix), wherein the adhesive layer (230, 239) comprises: a first adhesive layer (230) provided on an upper side of the plurality of display modules (220), and a second adhesive layer (239) provided on the first adhesive layer (230), wherein each of the plurality of display modules is configured to be attached to and detached from the panel cover (245, 260) via the adhesive layer (230, 239), individually and separately from remaining display modules of the plurality of display modules. However, Kim does not explicitly disclose that a peel strength of the second adhesive layer is greater than a peel strength of the first adhesive layer.
Lee discloses, in Figs.1-11, a display panel comprising: a panel cover (510); an adhesive layer (320 and 420) provided below the panel cover (510); and a plurality of display modules (PX) arranged in matrix detachably attached to the panel cover (510) by the adhesive layer (420, 320), wherein the adhesive layer comprises: a first adhesive layer (320) provided on an upper side/(side surface) of the plurality of display modules (PX), and a second adhesive layer (420) provided on the first adhesive layer (820), wherein a peel strength/(adhesiveness force) of the second adhesive layer (420) is greater than a peel strength/(adhesiveness force) of the first adhesive layer (320) (see Par.[0049] wherein chassis member cover 510 is disclosed; see Par.[0052]-[0055] wherein light emitting pixels for display area is disclosed; see Par.[0064] wherein adhesive force of film 320 of 100 gf/cm (i.e. 3.13N/10mm=0.313N/mm to 0.98N/10mm=0.098N/mm) and see Par.[0073] wherein adhesive force of adhesive 420 is greater than1500 gf/cm (i.e. > 14.70N/10mm=1.47N/mm)).
Kim and Lee are analogous art because they are all directed to a display device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Kim to include Lee because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify adhesive materials in Kim by including upper adhesive strength higher than the lower adhesive strength as taught by Lee in order to utilize the adhesiveness strength difference so as to provide easy to detach display and touch module thereby enabling easy disassemble of display device thereby providing a cost effective display device by providing to retain the undamaged components when either the display or the touch module of the conventional industrial touch display device is damaged.
With respect to claim 4, Lee discloses, in Figs.1-11, the display panel, further comprising a base layer (330) provided between the first adhesive layer and the second adhesive layer.
With respect to claim 6, Lee discloses, in Figs.1-11, the display panel, further comprising an optical film (410) provided on the panel cover (510) (see Par.[0049]).
With respect to claim 11, Kim discloses, in Figs.1-18, a display apparatus comprising: a frame (110) (see Par.[0043] wherein display panel 110 may be a top cover and may have a rectangular frame shape covering an upper surface and a side surface of the display panel 110); and a display panel (200) installed in the frame (see Par.[0043] wherein display panel 110 and the backlight unit 200 may form a module using the cover 130 and the bottom plate 135), and comprising: a panel cover (245, 260) (see Par.[0060]-[0100] wherein upper diffusion covering plate 245 positioned on the transparent film 260 which are attachable to the second layer 230 are disclosed), a plurality of display modules (220) arranged in a matrix and detachably attached to the panel cover (245, 260) (see Par.[0046]-[0055] wherein plurality of LEDs 220 are mounted (i.e. mountable and demountable disposed) on PCB substrate 210; see Figs.15-18 and claim 9 wherein LEDs are to be arranged in matrix), and an adhesive layer (230, 239), wherein the adhesive layer comprises: a first adhesive layer (230) provided on an upper side of the plurality of display modules (220), and a second adhesive layer (239) provided on the first adhesive layer (230), and wherein each of the plurality of display modules (220) is configured to be attached to and detached from the panel cover via the adhesive layer, individually and separately from remaining display modules of the plurality of display modules. However, Kim does not explicitly disclose that a peel strength of the second adhesive layer is greater than a peel strength of the first adhesive layer.
Lee discloses, in Figs.1-11, a display apparatus comprising: a frame (310 and PA) (see Par.[0049] wherein conductive pad connected to peripheral non-display area PA surronding of display area DA is disclosed); and a display panel (DA) installed in the frame (310 and PA), and comprising: a panel cover (510), a plurality of display modules (PX) arranged in a matrix and detachably attached to the panel cover (501), and an adhesive layer, wherein the adhesive layer comprises: a first adhesive layer (320) provided on an upper side/(side surface) of the plurality of display modules (PX), and a second adhesive layer (420) provided on the first adhesive layer, wherein a peel strength of the second adhesive layer is greater than a peel strength of the first adhesive layer (see Par.[0049] wherein chassis member cover 510 is disclosed; see Par.[0052]- [0055] wherein light emitting pixels for display area is disclosed; see Par.[0064] wherein adhesive force of film 320 of 100 gf/cm (i.e. 3.18N/10mm=0.313N/mm to 0.98N/10mm=0.098N/mm) and see Par.[0073] wherein adhesive force of adhesive 420 is greater than1500 gf/cm (i.e. > 14.70N/10mm=1.47N/mm)).
Kim and Lee are analogous art because they are all directed to a display device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Kim to include Lee because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify adhesive materials in Kim by including upper adhesive strength higher than the lower adhesive strength as taught by Lee in order to utilize the adhesiveness strength difference so as to provide easy to detach display and touch module thereby enabling easy disassemble of display device thereby providing a cost effective display device by providing to retain the undamaged components when either the display or the touch module of the conventional industrial touch display device is damaged.
With respect to claim 14, Lee discloses, in Figs.1-11, the display apparatus, further comprising an optical film (410) provided on the panel cover (510) (see Par.[0049]).
With respect to claim 15, Lee discloses, in Figs.1-11, the display apparatus further comprising: a rear cover (330, 340, 350) covering a rear side of the frame (810, PA); and a device board (200) provided between the frame (310) and the rear cover (830, 340, 350); and a panel board provided between the device board (200) and the panel cover (510) and electrically connected to the device board (200) and the plurality of display modules (DA) (see par.[0049] wherein backlight unit 200 and rear circuit film 330 are disclosed).
With respect to claim 16, Lee discloses, in Figs.1-11, the display apparatus wherein the frame comprises: a frame body (PA) covering a rear side of the display panel (DA; and an edge cover covering edges of the display panel (DA).
With respect to claim 17, Kim discloses, in Figs.1-18, a display module comprising: a substrate (210) (see Par.[0048]-[0049] wherein PCB substrate 210); a plurality of inorganic light emitting devices (ILEDs) (220) mounted on an installation surface of the substrate (210) (see Par.[0046]-[0055] wherein plurality of LEDs 220 are mounted (i.e. mountable and demountable disposed) on PCB substrate 210; see Figs.15-18 and claim 9 wherein LEDs are to be arranged in matrix; it is also submitted that LEDs are ILEDs for at least comprising a semiconductor inorganic material); a first adhesive layer (230) provided on an upper side of each of the plurality of ILEDs (220); and a second adhesive layer (239) provided on the first adhesive layer (230), and wherein the first adhesive layer (230) has a shape which follows a shape of the plurality of ILEDs (220), respectively (see Par.[0103]-[0107] wherein adhesives 239, 230 are disclosed). However, Kim does not explicitly disclose that a peel strength of the second adhesive layer is greater than a peel strength of the first adhesive layer.
Lee discloses, in Figs.1-11, a display module comprising: a substrate (120) (see par.[0049]-[0052] wherein substrate 120 is disclosed); a plurality of inorganic light emitting devices (ILEDs)/(PX} mounted on an installation surface of the substrate (120); a first adhesive layer (320) provided on upper side of each of the plurality of ILEDs; and a second adhesive layer (420) provided on the first adhesive layer (320), wherein a peel strength of the second adhesive layer is greater than a peel strength of the first adhesive layer (see Par.[0052]-[0055] wherein light emitting pixels for display area is disclosed; see Par.[0064] wherein adhesive force of film 320 of 100 gf/cm (i.e. 3.13N/10mm=0.313N/mm to 0.98N/10mm=0.098N/mm) and see Par.[0073] wherein adhesive force of adhesive 420 is greater than1500 gf/cm (i.e. > 14.70N/10mm=1.47N/mm)).
Kim and Lee are analogous art because they are all directed to a display device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Kim to include Lee because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify adhesive materials in Kim by including upper adhesive strength higher than the lower adhesive strength as taught by Lee in order to utilize the adhesiveness strength difference so as to provide easy to detach display and touch module thereby enabling easy disassemble of display device thereby providing a cost effective display device by providing to retain the undamaged components when either the display or the touch module of the conventional industrial touch display device is damaged.
With respect to claim 20, Lee discloses, in Figs.1-11, the display module, further comprising a base layer (410) provided between the first adhesive layer (320) and the second adhesive layer (420).
Claims 1-3, 5, 10-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yasui et al. (US 2018/0157125 A1 hereinafter referred to as “Yasui”).
With respect to claim 1, Kim discloses, in Figs.1-18, a display panel comprising: a panel cover (245, 260) (see Par.[0060]-[0100] wherein upper diffusion covering plate 245 positioned on the transparent film 260 which are attachable to the second layer 230 are disclosed); an adhesive layer (239, 230) provided below the panel cover (245) (see Par.[0103]-[0107] wherein adhesives 239, 230 are disclosed); and a plurality of display modules (220) arranged in a matrix and detachably attached to the panel cover (245, 260) by the adhesive layer (239, 230) (see Par.[0046]-[0055] wherein plurality of LEDs 220 are mounted (i.e. mountable and demountable disposed) on PCB substrate 210; see Figs.15-18 and claim 9 wherein LEDs are to be arranged in matrix), wherein the adhesive layer (230, 239) comprises: a first adhesive layer (230) provided on an upper side of the plurality of display modules (220), and a second adhesive layer (239) provided on the first adhesive layer (230), wherein each of the plurality of display modules is configured to be attached to and detached from the panel cover (245, 260) via the adhesive layer (230, 239), individually and separately from remaining display modules of the plurality of display modules. However, Kim does not explicitly disclose that a peel strength of the second adhesive layer is greater than a peel strength of the first adhesive layer.
Yasui discloses, in Figs.1a-1b, 2-3, 4a-4c, a display panel (see Par.[0047] wherein disclosed device is double-sided pressure-sensitive-adhesive-layer-attached polarizing film and the image display device) comprising: a panel cover (C) (see Par.[0057] wherein member C may be a member used at the viewer-side of the image display device, such as a touch panel or any other inputting device, or a cover glass, a plastic cover or any other transparent substrate); an adhesive layer (A, 1, B) provided below the panel cover (C); and a plurality of display modules/(organic EL devices) (OLEDs) arranged in a matrix/(at least one row or one column) detachably attached to the panel cover (C) by the adhesive layer (A, 1, B), wherein the adhesive layer (A, 1, B) comprises: a first adhesive layer (B) provided on an upper side of the plurality of display modules (OLEDs), and a second adhesive layer (A) provided on the first adhesive layer (B), wherein a peel strength (i.e. peel strength of 1N/50mm=0.02N/mm) of the second adhesive layer (A) is greater than a peel strength (i.e. peel strength of 5N/50mm=0.1N/mm) of the first adhesive layer (B) (see Par.[0058], [0062], [0072] wherein display section D including organic EL electroluminescence display device D or 5 which includes organic EL elements or OLEDs is attached to cover through adhesives is disclosed; see Par.[0048] and [0094]-[0096] wherein the pressure-sensitive adhesive layers A and B are equipped, respectively, with a separator SA and a separator SB with the peel strength of the pressure-sensitive adhesive layer A is preferably 0.1N/50 mm or more preferably from 0.1 to 5 N/50 mm, even more preferably from 0.1 to 2 N/50 mm; whereas peel strength of the pressure-sensitive adhesive layer B is preferably from 0.01 to 1 N/50 mm, more preferably from 0.03 to 0.2 N/50 mm, even more preferably from 0.05 to 0.2 N/50 mm; see Par.[0118] wherein When the first pressure-sensitive adhesive layer (a) in the pressure-sensitive adhesive layer A, and the pressure-sensitive adhesive layer B are made of an acrylic pressure-sensitive adhesive, at least one of these layers preferably contains, as a monomer unit, at least one (e.g. second adhesive one A) of (meth)acrylic acid and a nitrogen-containing monomer in view of improving cohesive strength and adhesive strength).
Kim and Yasui are analogous art because they are all directed to a display device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Kim to include Yasui because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify adhesive materials in Kim by including upper adhesive strength higher than the lower adhesive strength as taught by Yasui in order to utilize the adhesiveness strength difference so as to provide easy to detach display and touch module thereby enabling easy disassemble of display device thereby providing a cost effective display device by providing to retain the undamaged components when either the display or the touch module of the conventional industrial touch display device is damaged.
With respect to claim 2, Yasui discloses, in Figs.1a-1b, 2-3, 4a-4c, the display panel, wherein the first adhesive layer (B) is formed of one of silicon, acryl, polyvinyl alcohol, urethane, rubber, or any combination thereof (see Par.[0097] wherein material for forming each of the pressure-sensitive adhesive layers A and B includes rubber-based polymer, (meth)acryl-based polymer, silicone-based polymer, urethane-based polymer, vinyl alkyl ether-based polymer, polyvinyl alcohol-based polymer, polyvinyl pyrrolidone-based polymer, polyacrylamide-based polymer, and cellulose-based polymer).
With respect to claim 3, Yasui discloses, in Figs.1a-1b, 2-3, 4a-4c, the display panel, wherein the second adhesive layer (A) is formed of one of silicon, acryl, polyvinyl alcohol, urethane, rubber, or any combination thereof (see Par.[0097] wherein material for forming each of the pressure-sensitive adhesive layers A and B includes rubber-based polymer, (meth)acryl-based polymer, silicone-based polymer, urethane-based polymer, vinyl alkyl ether-based polymer, polyvinyl alcohol-based polymer, polyvinyl pyrrolidone-based polymer, polyacrylamide-based polymer, and cellulose-based polymer).
With respect to claim 4, Yasui discloses, in Figs.1a-1b, 2-3, 4a-4c, the display panel, further comprising a base layer (1) provided between the first adhesive layer (B) and the second adhesive layer (A) (see Par.[0068]-[0073], wherein polarizing film 1 between adhesives A and B is disclosed).
With respect to claim 5, Yasui discloses, in Figs.1a-1b, 2-3, 4a-4c, the display panel, wherein the base layer (1) is formed of one of acryl, polyimide, or ultra-thin glass (see Par.[0067]-[0074] wherein a transparent protective film polarizing film 1 includes transparent protective film of material including polyester-based polymers such as polyethylene terephthalate and polyethylene naphthalate, cellulose- based polymers such as diacetyl cellulose and triacetyl cellulose, acryl-based polymers such as polymethyl methacrylate, styrene-based polymers such as polystyrene and acrylonitrile-styrene copolymers (AS resins), polycarbonate-based polymer, and polymers that may be used to form the transparent protective film also include polyolefin-based polymers such as polyethylene, polypropylene, cyclo-based or norbornene-structure-containing polyolefin, and ethylene-propylene copolymers, vinyl chloride-based polymers, amide-based polymers such as nylon and aromatic polyamide, imide-based 32, polymers, sulfone-based polymers, polyether sulfone-based polymers, polyether ether ketone-based polymers, polyphenylene sulfide-based polymers, vinyl alcohol-based polymers, vinylidene chloride- based polymers, vinyl butyral-based polymers, arylate-based polymers, polyoxymethylene-based polymers, epoxy-based polymers, or any blends of the above polymers).
With respect to claim 10, Yasui discloses, in Figs.1a-1b, 2-3, 4a-4c, the display panel, wherein a thickness of the first adhesive layer (B) and the second adhesive layer (A) is in a range of 20 um to 200 uum (see Par.[0018]-[0019] wherein thickness of adhesive A and B is 25µm).
With respect to claim 11, Kim discloses, in Figs.1-18, a display apparatus comprising: a frame (110) (see Par.[0043] wherein display panel 110 may be a top cover and may have a rectangular frame shape covering an upper surface and a side surface of the display panel 110); and a display panel (200) installed in the frame (see Par.[0043] wherein display panel 110 and the backlight unit 200 may form a module using the cover 130 and the bottom plate 135), and comprising: a panel cover (245, 260) (see Par.[0060]-[0100] wherein upper diffusion covering plate 245 positioned on the transparent film 260 which are attachable to the second layer 230 are disclosed), a plurality of display modules (220) arranged in a matrix and detachably attached to the panel cover (245, 260) (see Par.[0046]-[0055] wherein plurality of LEDs 220 are mounted (i.e. mountable and demountable disposed) on PCB substrate 210; see Figs.15-18 and claim 9 wherein LEDs are to be arranged in matrix), and an adhesive layer (230, 239), wherein the adhesive layer comprises: a first adhesive layer (230) provided on an upper side of the plurality of display modules (220), and a second adhesive layer (239) provided on the first adhesive layer (230), and wherein each of the plurality of display modules (220) is configured to be attached to and detached from the panel cover via the adhesive layer, individually and separately from remaining display modules of the plurality of display modules. However, Kim does not explicitly disclose that a peel strength of the second adhesive layer is greater than a peel strength of the first adhesive layer.
Yasui discloses, in Figs.1a-1b, 2-3, 4a-4c, a display apparatus comprising: a frame (4, 6); and a display panel (5) installed in the frame (4, 6), and comprising: a panel cover (C) (see Par.[0057] wherein member C may be a member used at the viewer-side of the image display device, such as a touch panel or any other inputting device, or a cover glass, a plastic cover or any other transparent substrate), a plurality of display modules/(organic EL devices) (OLEDs) arranged in a matrix and detachably attached to the panel cover (C), and an adhesive layer (1, A-B), wherein the adhesive layer comprises: a first adhesive layer (B) provided on upper side the plurality of display modules (OLEDs), and a second adhesive layer (A) provided on the first adhesive layer (B), wherein a peel strength (i.e. peel strength of 1N/50mm=0.02N/mm) of the second adhesive layer (A) is greater than a peel strength (i.e. peel strength of 5N/50mm=0.1N/mm) of the first adhesive layer (B) (see Par.[0058], [0062], [0072] wherein display section D including organic EL electroluminescence display device D or 5 which includes organic EL elements or OLEDs is attached to cover through adhesives is disclosed; see Par.[0048] and [0094]-[0096] wherein the pressure-sensitive adhesive layers A and B are equipped, respectively, with a separator SA and a separator SB with the peel strength of the pressure-sensitive adhesive layer A is preferably 0.1N/50 mm or more preferably from 0.1 to 5 N/S0 mm, even more preferably from 0.1 to 2 N/50 mm; whereas peel strength of the pressure-sensitive adhesive layer B is preferably from 0.01 to 1 N/50 mm, more preferably from 0.03 to 0.2 N/50 mm, even more preferably from 0.05 to 0.2 N/50 mm; see Par.[0118] wherein When the first pressure-sensitive adhesive layer (a) in the pressure-sensitive adhesive layer A, and the pressure-sensitive adhesive layer B are made of an acrylic pressure-sensitive adhesive, at least one of these layers preferably contains, as a monomer unit, at least one (e.g. second adhesive one A) of (meth)acrylic acid and a nitrogen-containing monomer in view of improving cohesive strength and adhesive strength).
Kim and Yasui are analogous art because they are all directed to a display device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Kim to include Yasui because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify adhesive materials in Kim by including upper adhesive strength higher than the lower adhesive strength as taught by Yasui in order to utilize the adhesiveness strength difference so as to provide easy to detach display and touch module thereby enabling easy disassemble of display device thereby providing a cost effective display device by providing to retain the undamaged components when either the display or the touch module of the conventional industrial touch display device is damaged.
With respect to claim 12, Yasui discloses, in Figs.1a-1b, 2-3, 4a-4c, the display apparatus, wherein the first adhesive layer (B) is formed of one of silicon, acryl, polyvinyl alcohol, urethane, rubber, or any combination thereof, and the second adhesive layer (A) is formed of one of silicon, acryl, polyviny| alcohol, urethane, rubber, or any combination thereof (see Par.[0097] wherein material for forming each of the pressure-sensitive adhesive layers A and B includes rubber-based polymer, (meth)acryl-based polymer, silicone-based polymer, urethane-based polymer, vinyl alkyl ether-based polymer, polyvinyl alcohol-based polymer, polyvinyl pyrrolidone-based polymer, polyacrylamide-based polymer, and cellulose-based polymer).
With respect to claim 17, Kim discloses, in Figs.1-18, a display module comprising: a substrate (210) (see Par.[0048]-[0049] wherein PCB substrate 210); a plurality of inorganic light emitting devices (ILEDs) (220) mounted on an installation surface of the substrate (210) (see Par.[0046]-[0055] wherein plurality of LEDs 220 are mounted (i.e. mountable and demountable disposed) on PCB substrate 210; see Figs.15-18 and claim 9 wherein LEDs are to be arranged in matrix; it is also submitted that LEDs are ILEDs for at least comprising a semiconductor inorganic material); a first adhesive layer (230) provided on an upper side of each of the plurality of ILEDs (220); and a second adhesive layer (239) provided on the first adhesive layer (230), and wherein the first adhesive layer (230) has a shape which follows a shape of the plurality of ILEDs (220), respectively (see Par.[0103]-[0107] wherein adhesives 239, 230 are disclosed). However, Kim does not explicitly disclose that a peel strength of the second adhesive layer is greater than a peel strength of the first adhesive layer.
Yasui discloses, in Figs.1a-1b, 2-3, 4a-4c, a display module comprising: a substrate (4) (see Par.[0049] wherein display 5 provided over substrate 4 is disclosed); a plurality of inorganic light emitting devices (ILEDs) /(organic EL devices) (OLEDs) mounted on an installation surface of the substrate (1’); a first adhesive layer (B) provided on upper side of each of the plurality of ILEDs; and a second adhesive layer (A) provided on the first adhesive layer (B), wherein a peel strength of the second adhesive layer (A) is greater than a peel strength of the first adhesive layer (A) (see Par.[0058], [0062], [0072] wherein display section D including organic EL electroluminescence display device D or 5 which includes organic EL elements or OLEDs is attached to cover through adhesives is disclosed; see Par.[0048] and [0094]-[0096] wherein the pressure-sensitive adhesive layers A and B are equipped, respectively, with a separator SA and a separator SB with the peel strength of the pressure- sensitive adhesive layer A is preferably 0.1N/50 mm or more preferably from 0.1 to 5 N/50 mm, even more preferably from 0.1 to 2 N/50 mm; whereas peel strength of the pressure-sensitive adhesive layer B is preferably from 0.01 to 1 N/50 mm, more preferably from 0.03 to 0.2 N/50 mm, even more preferably from 0.05 to 0.2 N/50 mm; see Par.[0118] wherein When the first pressure-sensitive adhesive layer (a) in the pressure-sensitive adhesive layer A, and the pressure-sensitive adhesive layer B are made of an acrylic pressure-sensitive adhesive, at least one of these layers preferably contains, as a monomer unit, at least one (e.g. second adhesive one A) of (meth)acrylic acid and a nitrogen-containing monomer in view of improving cohesive strength and adhesive strength).
Kim and Yasui are analogous art because they are all directed to a display device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Kim to include Yasui because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify adhesive materials in Kim by including upper adhesive strength higher than the lower adhesive strength as taught by Yasui in order to utilize the adhesiveness strength difference so as to provide easy to detach display and touch module thereby enabling easy disassemble of display device thereby providing a cost effective display device by providing to retain the undamaged components when either the display or the touch module of the conventional industrial touch display device is damaged.
With respect to claim 18, Yasui discloses, in Figs.1a-1b, 2-3, 4a-4c, the display module, wherein the first adhesive layer is formed of one of silicon, acryl, poly vinyl alcohol, urethane, rubber, or any combination thereof (see Par.[0097] wherein material for forming each of the pressure-sensitive adhesive layers A and B includes rubber-based polymer, (meth)acryl-based polymer, silicone-based
polymer, urethane-based polymer, vinyl alkyl ether-based polymer, polyvinyl alcohol-based polymer, polyvinyl pyrrolidone-based polymer, polyacrylamide-based polymer, and cellulose-based polymer).
With respect to claim 19, Yasui discloses, in Figs.1a-1b, 2-3, 4a-4c, the display module, wherein the second adhesive layer (A) is formed of one of silicon, acryl, polyvinyl alcohol, urethane, rubber, or any combination thereof (see Par.[0097] wherein material for forming each of the pressure- sensitive adhesive layers A and B includes rubber-based polymer, (meth)acryl-based polymer, silicone- based polymer, urethane-based polymer, vinyl alkyl ether-based polymer, polyvinyl alcohol-based polymer, polyvinyl pyrrolidone-based polymer, polyacrylamide-based polymer, and cellulose-based polymer).
With respect to claim 20, Yasui discloses, in Figs.1a-1b, 2-3, 4a-4c, the display module, further comprising a base layer (40) provided between the first adhesive layer (B) and the second adhesive layer (A).
Claims 1, 4-6, 8-9, 11, 13-14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yeh et al. (US 10,802,638 B1 hereinafter referred to as “Yeh”).
With respect to claim 1, Kim discloses, in Figs.1-18, a display panel comprising: a panel cover (245, 260) (see Par.[0060]-[0100] wherein upper diffusion covering plate 245 positioned on the transparent film 260 which are attachable to the second layer 230 are disclosed); an adhesive layer (239, 230) provided below the panel cover (245) (see Par.[0103]-[0107] wherein adhesives 239, 230 are disclosed); and a plurality of display modules (220) arranged in a matrix and detachably attached to the panel cover (245, 260) by the adhesive layer (239, 230) (see Par.[0046]-[0055] wherein plurality of LEDs 220 are mounted (i.e. mountable and demountable disposed) on PCB substrate 210; see Figs.15-18 and claim 9 wherein LEDs are to be arranged in matrix), wherein the adhesive layer (230, 239) comprises: a first adhesive layer (230) provided on an upper side of the plurality of display modules (220), and a second adhesive layer (239) provided on the first adhesive layer (230), wherein each of the plurality of display modules is configured to be attached to and detached from the panel cover (245, 260) via the adhesive layer (230, 239), individually and separately from remaining display modules of the plurality of display modules. However, Kim does not explicitly disclose that a peel strength of the second adhesive layer is greater than a peel strength of the first adhesive layer.
Yeh discloses, in Fig.12 (with certain numerical notation borrowed from Figs.1-5), a display panel comprising: a panel cover (70) (see col.4, lines 63-67, wherein touch module 70 is disclosed); an adhesive layer (80, 110, 40, 50) provided below the panel cover (70); and a plurality of display modules/(light display elements/components of display module) (101) arranged in a matrix and detachably attached to the panel cover (70) by the adhesive layer (80, 110, 40, 50) (see col.5, lines 1-55, wherein display surface 101 includes electronic components (e.g. pixels circuit elements) that support operations of the display module 10; it is submitted that inherently pixels elements of a display are arranged in row and/or column), wherein the adhesive layer (80, 110, 40, 50) comprises: a first adhesive layer (50) provided on upper side the plurality of display modules (101), and a second adhesive layer (80) provided on the first adhesive layer (50), wherein a peel strength of the second adhesive layer (80) is greater than a peel strength of the first adhesive layer (50) (see col.8 lines 45-67 and col.13 lines 1-5, wherein the adhesive strength of second optical adhesive ranges from 15N/25mm to 40N/25mm (i.e. 0.6 to 1.6N/mm) and the adhesive strength of first optical adhesive 50 is smaller than or equal to 5N/25mm (i.e. ≤ 0.2N/mm)).
Kim and Yeh are analogous art because they are all directed to a display device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Kim to include Yeh because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify adhesive materials in Kim by including upper adhesive strength higher than the lower adhesive strength as taught by Yeh in order to utilize the adhesiveness strength difference so as to provide easy to detach display and touch module thereby enabling easy disassemble of display device thereby providing a cost effective display device by providing to retain the undamaged components when either the display or the touch module of the conventional industrial touch display device is damaged.
With respect to claim 4, Yeh discloses, in Fig.12 (with certain numerical notation borrowed from Figs.1-5), the display panel, further comprising a base layer (40) provided between the first adhesive layer (50) and the second adhesive layer (80) (see col.5 lines 63-67, col.6 lines 1-25, wherein light- transmitting substrate 40 can be a glass, an optical plastic (e.g. polymethyl methacrylate (PMMA)), or any combination of the glass and the optical plastic).
With respect to claim 5, Yeh discloses, in Fig.12 (with certain numerical notation borrowed from Figs.1-5), the display panel, wherein the base layer (40) is formed of one of acryl, polyimide, or ultra-thin glass (see col.5 lines 63-67, col.6 lines 1-25, wherein light-transmitting substrate 40 can be a glass, an optical plastic (e.g. polymethyl methacrylate (PMMA)), or any combination of the glass and the optical plastic).
With respect to claim 6, Yeh discloses, in Fig.12 (with certain numerical notation borrowed from Figs.1-5), the display panel, further comprising an optical film (110) provided on the panel cover (40) (see col.11 lines 51-67).
With respect to claim 8, Yeh discloses, in Fig.12 (with certain numerical notation borrowed from Figs.1-5), the display panel, wherein a reflectivity of light transmitted through the adhesive layer (40, 50, 80, 110) is smaller than 0.5 % (see col.6 lines 45-55, wherein percentage difference between the refractive index of the touch module and the refractive index of the light-transmitting substrate 40 of the adhesive structure ranges from 0.1% to 5%).
With respect to claim 9, Yeh discloses, in Fig.12 (with certain numerical notation borrowed from Figs.1-5), the display panel, wherein the peel strength between each of the plurality of display modules and the first adhesive layer is in a range of 10 g/inch to 100 g/inch (i.e. 0.098N/0.039mm=2.51N/mm to 0.98N/0.039mm=25.12N/mm), and the peel strength between the panel cover and the second adhesive layer is in a range of 500 g/inch to 2,000 g/inch (4.90N/0.039mm=125N/mm to 19.61N/0.039mm=502N/mm) (see col.8 lines 45-67 and col.13 lines 1-5, wherein the adhesive strength of second optical adhesive ranges from 15N/25mm to 40N/25mm (i.e. 0.6 to 1.6N/mm) and the adhesive strength of first optical adhesive 50 is smaller than or equal to 5N/25mm (i.e. ≤ 0.2N/mm)).
Even though Yeh does not disclose adhesive force range the first adhesive layer is in a range of 10 g/inch to 100 g/inch (i.e. 0.098N/0.039mm=2.51N/mm to 0.98N/0.039mm=25.12N/mm), and the peel strength between the panel cover and the second adhesive layer is in a range of 500 g/inch to 2,000 g/inch (4.90N/0.039mm=125N/mm to 19.61N/0.039mm=502N/mm), the said range is predictable by simple engineering optimization motivated by a design choice such as optical transmission optimization. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
With respect to claim 11, Kim discloses, in Figs.1-18, a display apparatus comprising: a frame (110) (see Par.[0043] wherein display panel 110 may be a top cover and may have a rectangular frame shape covering an upper surface and a side surface of the display panel 110); and a display panel (200) installed in the frame (see Par.[0043] wherein display panel 110 and the backlight unit 200 may form a module using the cover 130 and the bottom plate 135), and comprising: a panel cover (245, 260) (see Par.[0060]-[0100] wherein upper diffusion covering plate 245 positioned on the transparent film 260 which are attachable to the second layer 230 are disclosed), a plurality of display modules (220) arranged in a matrix and detachably attached to the panel cover (245, 260) (see Par.[0046]-[0055] wherein plurality of LEDs 220 are mounted (i.e. mountable and demountable disposed) on PCB substrate 210; see Figs.15-18 and claim 9 wherein LEDs are to be arranged in matrix), and an adhesive layer (230, 239), wherein the adhesive layer comprises: a first adhesive layer (230) provided on an upper side of the plurality of display modules (220), and a second adhesive layer (239) provided on the first adhesive layer (230), and wherein each of the plurality of display modules (220) is configured to be attached to and detached from the panel cover via the adhesive layer, individually and separately from remaining display modules of the plurality of display modules. However, Kim does not explicitly disclose that a peel strength of the second adhesive layer is greater than a peel strength of the first adhesive layer.
Yeh discloses, in Fig.12 (with certain numerical notation borrowed from Figs.1-5), a display apparatus comprising: a frame (20) (see col.6 lines 55-65 wherein frame body 20 surrounding display surface 101 of display module 10 is disclosed); and a display panel (10) installed in the frame, and comprising: a panel cover (70), a plurality of display modules/(light display elements/components of display module) (101) arranged in a matrix and detachably attached to the panel cover (70), and an adhesive layer, wherein the adhesive layer comprises: a first adhesive layer (50) provided on the plurality of display modules (101), and a second adhesive layer (80) provided on the first adhesive layer (50), wherein a peel strength of the second adhesive layer is greater than a peel strength of the first adhesive layer (see col.5, lines 1-55, wherein display surface 101 includes electronic components (e.g. pixels circuit elements) that support operations of the display module 10; see col.8 lines 45-67 and col.13 lines 1-5, wherein the adhesive strength of second optical adhesive ranges from 15N/25mm to 40N/25mm (i.e. 0.6 to 1.6N/mm) and the adhesive strength of first optical adhesive 50 is smaller than or equal to 5N/25mm (i.e. ≤ 0.2N/mm)).
Kim and Yeh are analogous art because they are all directed to a display device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Kim to include Yeh because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify adhesive materials in Kim by including upper adhesive strength higher than the lower adhesive strength as taught by Yeh in order to utilize the adhesiveness strength difference so as to provide easy to detach display and touch module thereby enabling easy disassemble of display device thereby providing a cost effective display device by providing to retain the undamaged components when either the display or the touch module of the conventional industrial touch display device is damaged.
With respect to claim 13, Yeh discloses, in Fig.12 (with certain numerical notation borrowed from Figs.1-5), the display panel, wherein the peel strength between each of the plurality of display modules and the first adhesive layer is in a range of 10 g/inch to 100 g/inch (i.e. 0.098N/0.039mm=2.51N/mm to 0.98N/0.039mm=25.12N/mm), and the peel strength between the panel cover and the second adhesive layer is in a range of 500 g/inch to 2,000 g/inch (4.90N/0.039mm=125N/mm to 19.61N/0.039mm=502N/mm) (see col.8 lines 45-67 and col.13 lines 1-5, wherein the achesive strength of second optical adhesive ranges from 15N/25mm to 40N/25mm (i.e. 0.6 to 1.6N/mm) and the adhesive strength of first optical adhesive 50 is smaller than or equal to 5N/25mm (i.e. ≤ 0.2N/mm)).
Even though Yeh does not disclose adhesive force range the first adhesive layer is in a range of 10 g/inch to 100 g/inch (i.e. 0.098N/0.039mm=2.51N/mm to 0.98N/0.0389mm=25.12N/mm), and the peel strength between the panel cover and the second adhesive layer is in a range of 500 g/inch to 2,000 g/inch (4.90N/0.039mm=125N/mm to 19.61N/0.039mm=502N/mm), the said range is predictable by simple engineering optimization motivated by a design choice such as optical transmission optimization. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
With respect to claim 14, Yeh discloses, in Fig.12 (with certain numerical notation borrowed from Figs.1-5), the display apparatus, further comprising an optical film provided on the panel cover.
With respect to claim 16, Yeh discloses, in Fig.12 (with certain numerical notation borrowed from Figs.1-5), the display apparatus wherein the frame comprises: a frame body (20) covering a rear side of the display panel (10) and an edge cover covering edges of the display panel (10) (see col.6 lines 55-65 wherein frame body 20 surrounding display surface 101 of display module 10 is disclosed).
With respect to claim 17, Kim discloses, in Figs.1-18, a display module comprising: a substrate (210) (see Par.[0048]-[0049] wherein PCB substrate 210); a plurality of inorganic light emitting devices (ILEDs) (220) mounted on an installation surface of the substrate (210) (see Par.[0046]-[0055] wherein plurality of LEDs 220 are mounted (i.e. mountable and demountable disposed) on PCB substrate 210; see Figs.15-18 and claim 9 wherein LEDs are to be arranged in matrix; it is also submitted that LEDs are ILEDs for at least comprising a semiconductor inorganic material); a first adhesive layer (230) provided on an upper side of each of the plurality of ILEDs (220); and a second adhesive layer (239) provided on the first adhesive layer (230), and wherein the first adhesive layer (230) has a shape which follows a shape of the plurality of ILEDs (220), respectively (see Par.[0103]-[0107] wherein adhesives 239, 230 are disclosed). However, Kim does not explicitly disclose that a peel strength of the second adhesive layer is greater than a peel strength of the first adhesive layer.
Yeh discloses, in Fig.12 (with certain numerical notation borrowed from Figs.1-5), a display module comprising: a substrate (10); a plurality of inorganic light emitting devices (ILEDs)/ /(light display elements/components of display module) (101) mounted on an installation surface of the substrate (10); a first adhesive layer (50) provided on each of the plurality of LEDs; and a second adhesive layer (80) provided on the first adhesive layer (50), wherein a peel strength of the second adhesive layer (80) is greater than a peel strength of the first adhesive layer (50) (see col.5, lines 1-55, wherein display surface 101 includes electronic components (e.g. pixels circuit elements) that support operations of the display module 10; see col.8 lines 45-67 and col.13 lines 1-5, wherein the adhesive strength of second optical adhesive ranges from 15N/25mm to 40N/25mm (i.e. 0.6 to 1.6N/mm) and the adhesive strength of first optical adhesive 50 is smaller than or equal to 5N/25mm (i.e.  ≤ 0.2N/mm)).
With respect to claim 20, Yeh discloses, in Fig.12 (with certain numerical notation borrowed from Figs.1-5), the display module, further comprising a base layer (40) provided between the first adhesive layer (50) and the second adhesive layer (80).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yeh, and further in view of Isojima et al. (PCT/JP201 9/051 630 (with same disclosure as US 2022/0075227 A1) hereinafter referred to as “Isojima’”).
With respect to claim 7, Yeh discloses all the limitations of claim 6. However, Yeh does not explicitly disclose all the limitations of claim 7.
Isojima discloses, in Figs.1-5, the display panel, wherein a relationship of a thickness of the first adhesive layer and the second adhesive layer and a retardation satisfy a following inequality: 
a (mm) * Δn≤ b=10 nm,
where a is the thickness of the first adhesive layer and the second adhesive layer, b is the retardation, and An represents a difference between a refractive index in a traveling direction of light and a refractive index in a direction that is perpendicular to the traveling direction of light, with respect to the adhesive layer (see Par.[0123] wherein the retardation is of 10 nm or less; and see Par.[0278] wherein retardation inequality according to equation (4) is: in-plane retardation(Re)=(nx-ny)xt wherein nx is a refractive index in the lagging axis direction which is the direction in which the refractive index is the largest in the plane of the light- transmitting base material, ny is a refractive index in the leading axis direction which is the direction perpendicular to the lagging axis direction in the above-mentioned plane, and t (nm) is the thickness of the light-transmitting base material (e.g. adhesive material); see Par.[0269] wherein light-transmitting base material 101 is adhesive base material).
Kim, Yeh and Isojima are analogous art because they are all directed to image display device functional material, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying the combination of Kim and Yeh to include Isojima because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was mace to modify the thickness and refractive index of adhesives in display device in the combination of Kim and Yeh by including thicknesses and refractive indexes which comply with specific equation as taught by Isojima in order to utilize functional layer which have a smaller film thickness leads to increasing the concentration of the ultraviolet absorber in the functional layer so as results in decreasing the reaction rate of a polymerizable compound to be polymerized with ultraviolet light to form the functional layer thereby allowing the functional layer to have a smaller film thickness without adverse effects of increasing.
Response to Arguments
Applicant’s arguments with respect to claims 1, 7, 11, 17 have been considered but are moot because current rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818